
      
        
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 52 
        [AL-53-200019(B); FRL-6605-7] 
        Approval and Promulgation of Implementation Plans; Alabama: Approval of Revisions to the Alabama State Implementation Plan: Transportation Conformity Interagency Memorandum of Agreement 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          EPA is proposing to approve a revision to the Alabama State Implementation Plan (SIP) that contains transportation conformity rules. If EPA approves this transportation conformity SIP revision, the State will be able to implement and enforce the Federal transportation conformity requirements at the State level per regulations on Conformity to State or Federal Implementation Plans of Transportation Plans, Programs, and Projects Developed, Funded or Approved Under Title 23 U.S.C. of the Federal Transit Laws. EPA's proposed action would streamline the conformity process and allow direct consultation among agencies at the local levels. EPA's proposed approval is limited to certain regulations on (Transportation Conformity). 
          In the Final Rules Section of this Federal Register, the EPA is approving Alabama SIP revision, under sections 110(k) and 176 of the Clean Air Act, as a direct final rule without prior proposal because the Agency views this as a noncontroversial submittal and anticipates no adverse comments. A detailed rationale for the approval is set forth in the direct final rule. If no adverse comments are received in response to this action, no further activity is contemplated. If EPA receives adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed rule. The EPA will not institute a second comment period on this document. Any parties interested in commenting on this document should do so at this time. 
        
        
          DATES:
          Written comments must be received on or before June 12, 2000. 
        
        
          ADDRESSES:
          All comments should be addressed to Kelly Sheckler at the EPA, Region 4 Air Planning Branch, 61 Forsyth Street, SW, Atlanta, Georgia 30303. 
          Copies of the state submittal are available at the following addresses for inspection during normal business hours: 
          Environmental Protection Agency, Region 4, Air Planning Branch, 61 Forsyth Street, SW, Atlanta, Georgia 30303-8960. Attn: Kelly Sheckler, (404) 562-9042. 
          Alabama Department of Natural Resources, Environmental Protection Division, Air Protection Division, 4244 International Parkway, Suite 136, Atlanta, Georgia 30354. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Kelly Sheckler at 404/562-9042, E-mail: Sheckler.Kelly@epa.gov. 
          
            Dated: April 28, 2000. 
            A. Stanley Meiburg,
            Acting Regional Administrator, Region 4. 
          
        
      
      [FR Doc. 00-11814 Filed 5-10-00; 8:45 am] 
      BILLING CODE 6560-50-P 
    
  